DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US Patent 5,696,994) in view of Srivastava (US Pub.: 2018/0365188).

As per claim 1, Pang teaches/suggests a master communication device comprising: an integrated circuitry configured to communicate with a slave communication device, and detect an error; and read and write data (e.g. associated 
Pang does not teach the master communication device comprising: 
an improved inter integrated circuitry configured to communicate in one of two different communication modes via a bus, the master communication device controlling communication between the slave communication device and the master communication device, the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; and 
a camera control interface configured to communicate with the improved inter integrated circuitry, and receive a notification from the improved inter integrated circuitry, the notification being indicative of the error detected by the improved inter integrated circuitry, and operating based on the notification. 
Srivastava teaches/suggests a device comprising: an improved inter integrated circuitry configured to communicate in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)) via a bus (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the master communication device controlling communication between the slave communication device and the master communication device (e.g. master device having controller controlling communication), the two different communication modes including a first communication mode with a first data transfer rate and a second 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without impacting actual bus functionality while reducing pen counts and bills of materials (Srivastava, [0017]) to obtain the invention as specified in claim 1.

As per claim 2, Pang and Srivastava teach/suggest all the claimed features of claim 1 above, where Pang and Srivastava further teach/suggest the master communication comprising wherein the improved inter integrated circuitry is further configured to receive a NACK response from the slave communication device, and wherein the camera control interface is further configured to receive a second notification from the improved inter integrated circuitry, the second notification being indicative of the NACK response received by the improved inter integrated circuitry, and clear the index based on the second notification (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), functionally equating to the clearing of the bit(s) in Access.bus Status Register. 
 
As per claim 3, Pang and Srivastava teach/suggest all the claimed features of claim 2 above, where Pang and Srivastava further teach/suggest the master communication comprising wherein the camera control interface is further configured to prohibit the use of a current read operation in response to receiving the notification or the second notification (e.g. as in response to an error flag the slave device go to idle and would have prohibited the use of the current read operation) (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]). 
 
As per claim 8, Pang teaches/suggests a slave communication device comprising: an inter integrated circuitry configured to communicate with a master communication device; and read and write data (e.g. associated with data transferring between master and slave) in accordance with an index (e.g. associated with bits in Access.bus Status Register), receive a request to access the index for a read operation from the master communication device, and determine a status of the index based on the request from the master communication device (e.g. associated with the read only Access.bus Status Register would need to have been accessed for determining the status/state of the bus, wherein it would have been obvious and/or well-known to one ordinary skilled in the art that the request is use for accessing), control the inter 
Pang does not teach the slave communication device comprising: 
an improved inter integrated circuitry configured to communicate in one of two different communication modes via a bus, the master communication device controlling communication between the slave communication device and the master communication device, and the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; and 
a camera control interface configured to communicate with the improved inter integrated circuitry, operating with the improved inter integrated circuitry, operating accordingly based on the occurrence of the error, operating accordingly until at least the second communication mode is stopped or restarted by the master communication device, and control the improved inter integrated circuitry to communicate a NACK response to the master communication device. 
Srivastava teaches/suggests a device comprising: an improved inter integrated circuitry configured to communicate in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)) via a bus (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the master communication device controlling communication between the slave communication device and the master communication device (e.g. master device having controller controlling communication), and the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate (e.g. associated with SHDR/HDR higher than SDR as in accordance to I3C protocol/specification); and a camera control interface (e.g. CCI) configured to communicate with the improved inter integrated circuitry, operating with the improved inter integrated circuitry, operating accordingly based on the occurrence of the error (e.g. associated with NACK being indicative of the error), operating accordingly until at least the second communication mode is stopped or restarted by the master communication device (e.g. associated communicating unit STOP or Repeated Start 590 in Fig. 5), and control the improved inter integrated circuitry to communicate a NACK response to the master communication device (e.g. associated with NACK being communicated). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without Srivastava, [0017]) to obtain the invention as specified in claim 8.
 
As per claim 13, Pang teaches/suggests a communication system comprising: a slave communication device; and a master communication device including an inter integrated circuitry configured to communicate with the slave communication device, and detect an error; and read and write data (e.g. associated with data transferring between master and slave) in accordance with an index (e.g. associated with bit(s) in Access.bus Status Register), and clear the index (e.g. associated with bits in Access.bus Status Register being cleared) (col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; and col. 7, l. 54 to col. 9, l. 9). 
Pang does not teach the communication system comprising: 
having an improved inter integrated circuitry configured to communicate in one of two different communication modes via a bus, the master communication device controlling communication between the slave communication device and the master communication device, the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; and 
a camera control interface configured to communicate with the improved inter integrated circuitry, receive a notification from the improved inter integrated circuitry, the notification being indicative of the error detected by the improved inter integrated circuitry, and operating accordingly based on the notification. 
Srivastava teaches/suggests a system comprising: having an improved inter integrated circuitry configured to communicate in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)) via a bus (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the master communication device controlling communication between the slave communication device and the master communication device (e.g. master device having controller controlling communication), the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate (e.g. associated with SHDR/HDR higher than SDR as in accordance to I3C protocol/specification); and a camera control interface (e.g. CCI) configured to communicate with the improved inter integrated circuitry, receive a notification from the improved inter integrated circuitry (e.g. receiving NACK), the notification being indicative of the error detected by the improved inter integrated circuitry (e.g. associated with NACK being indicative of the error), and operating accordingly based on the notification (e.g. operating accordingly as the NACK is received) (Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; and [0106]). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without impacting actual bus functionality while reducing pen counts and bills of materials (Srivastava, [0017]) to obtain the invention as specified in claim 13.

Pang and Srivastava teach/suggest all the claimed features of claim 13 above, where Pang and Srivastava further teach/suggest the communication system comprising wherein the improved inter integrated circuitry is further configured to receive a NACK response from the slave communication device, and wherein the camera control interface is further configured to receive a second notification from the improved inter integrated circuitry, the second notification being indicative of the NACK response received by the improved inter integrated circuitry, and clear the index based on the second notification (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), functionally equating to the clearing of the bit(s) in Access.bus Status Register. 
 
As per claim 15, Pang and Srivastava teach/suggest all the claimed features of claim 14 above, where Pang and Srivastava further teach/suggest the communication system comprising wherein the camera control interface is further configured to prohibit the use of a current read operation in response to receiving the notification or the second notification (e.g. as in response to an error flag the slave device go to idle and would have prohibited the use of the current read operation) (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]). 
 
As per claim 16, Pang and Srivastava teach/suggest all the claimed features of claim 13 above, where Pang and Srivastava further teach/suggest the communication Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), as the architecture have a duplicate secondary communicating architecture, similar to the primary communicating architecture. 
 
Pang teaches/suggests a communication method comprising: operating, with an inter integrated circuitry of a master communication device, to communicate with a slave communication device; detecting, with the inter integrated circuitry, an error; clearing an index (e.g. associated with bit(s) in Access.bus Status Register) (col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; and col. 7, l. 54 to col. 9, l. 9). 
Pang does not teach the communication method comprising: 
controlling, with an improved inter integrated circuitry, communication in one of two different communication modes via a bus, the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; 
operating, with the improved inter integrated circuitry;  
receiving, with a camera control interface of the master communication device, a notification from the improved inter integrated circuitry, the notification being indicative of the error detected by the improved inter integrated circuitry;  and 
operating, with the camera control interface, based on the notification. 
Srivastava teaches/suggests a method comprising: controlling (e.g. master device having controller controlling communication), with an improved inter integrated circuitry, communication in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)) via a bus (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without impacting actual bus functionality while reducing pen counts and bills of materials (Srivastava, [0017]) to obtain the invention as specified in claim 17.

As per claim 18, Pang and Srivastava teach/suggest all the claimed features of claim 17 above, where Pang and Srivastava further teach/suggest the communication method further comprising: receiving, with the improved inter integrated circuitry, a NACK response from the slave communication device; receiving, with the camera control interface, a second notification from the improved inter integrated circuitry, the second notification being indicative of the NACK response received by the improved inter integrated circuitry; and clearing, with the camera control interface, the index based on the second notification  (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), functionally equating to the clearing of the bit(s) in Access.bus Status Register. 
 
As per claim 19, Pang and Srivastava teach/suggest all the claimed features of claim 18 above, where Pang and Srivastava further teach/suggest the communication method further comprising: prohibiting, with the camera control interface, a current read operation in response to receiving the notification or the second notification (e.g. as in response to an error flag the slave device go to idle and would have prohibited the use of the current read operation) (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]). 
 
As per claim 20, Pang teaches/suggests a communication method comprising: receiving a request to access an index (e.g. associated with bit(s) in Access.bus Status Register) for a read operation from a master communication device (e.g. associated with the read only Access.bus Status Register would need to have been accessed for determining the status/state of the bus, wherein it would have been obvious and/or well-known to one ordinary skilled in the art that the request is use for accessing), controlling an inter integrated circuitry to detect an occurrence of an error; clearing the index (e.g. associated with bit(s) in Access.bus Status Register being cleared); detecting a signal from the master communication device while the index is clear; ignoring data from the master communication device in response to detecting the signal from the master 
Pang does not teach the communication method comprising: 
operating with a camera control interface of a slave communication device for communicating via a bus, the master communication device controlling communication between the slave communication device and the master communication device, the communication being in one of two different communication modes, and the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; 
operating, with the camera control interface, an improved inter integrated circuitry;  
operating, with the camera control interface, based on the occurrence of the error; 
operating with the camera control interface; 
operating with the camera control interface until a start condition or a restart condition is received; and 
controlling, with the camera control interface, the improved inter integrated circuitry to communicate a NACK response to the master communication device.
Srivastava teaches/suggests a method comprising: operating with a camera control interface (e.g. CCI) of a slave communication device for communicating via a 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without Srivastava, [0017]) to obtain the invention as specified in claim 20.

Claims 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US Patent 5,696,994) in view of Srivastava (US Pub.: 2018/0365188) as applied to claims 1-2 and 8 above, and further in view of Jones (US Patent 8,416,793).

As per claim 4, Pang and Srivastava teach/suggest all the claimed features of claim 2 above, where Pang and Srivastava further teach/suggest the master communication device comprising: wherein the camera control interface is further configured to read data of bytes, operating accordingly with the read data, clear the index, control the improved inter integrated circuitry operate accordingly between the master communication device and the slave communication device, stop or restart the second communication mode, and resetting in response to stopping or restarting the second communication mode (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), but Pang and Srivastava do not teach the master communication device comprising: to determine whether there is a continuation of data exceeding a previously notified number of sent and received, detect a second error in response to determining that there is the continuation of the data exceeding the previously notified number of the sent and received bytes, operating accordingly based on the second error, to cancel communication, and operating accordingly with the second error. 
Jones teach /suggest a device comprising: to determine whether there is a continuation of data exceeding a previously notified number of sent and received (e.g. associated with overflow condition), detect a second error in response to determining that there is the continuation of data exceeding the previously notified number of the sent and received bytes (e.g. associated with detecting full or almost full conditions), operating accordingly based on the second error, to cancel communication (e.g. associated with stop of data into queue), and operating accordingly with the second error (col. 3, ll. 32-40; and col. 5, l. 42 to col. 6, l. 3). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’s control into Pang and Srivastava’s master communication device for the benefit of providing enough time to response to potential overflow condition (Jones, col. 5, ll. 51-55) while implementing a low cost, high speed detection scheme (Jones, col. 13, ll. 29-43) to obtain the invention as specified in claim 4.

As per claim 5, Pang, Srivastava and Jones teach/suggest all the claimed features of claim 4 above, where Pang, Srivastava and Jones further teach/suggest the master communication device comprising wherein the camera control interface determines that there is the continuation of the read data exceeding the previously notified number of the sent and received bytes by determining that a preamble received immediately following a receipt of a first byte of reading the data immediately subsequent to a number of sent and received bytes indicates a continuation of data reception (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]; and Jones, col. 3, ll. 32-40; col. 5, l. 42 to col. 6, l. 3), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 6, Pang and Srivastava teach/suggest all the claimed features of claim 1 above, where Pang and Srivastava further teach/suggest the master communication device comprising: wherein the camera control interface is further configured to read data with a number of bytes that are readable, operating according with the read data, control the improved inter integrated circuitry to operate accordingly between the master communication device and the slave communication device, stop or restart the second communication mode, and resetting in response to stopping or restarting the second communication mode (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), but Pang and Srivastava do not teach the master communication device comprising: to determine whether there is data that has been received exceeding a maximum number of transfer bytes in a single send and receive operation, detect a second error in response to determining that there is the data that has been received with the number of bytes exceeding the maximum number of transfer bytes, to cancel communication, and operating accordingly with the error.
Jones teach /suggest a device comprising: to determine whether there is data that has been received exceeding a maximum number of transfer bytes in a single send 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’s control into Pang and Srivastava’s master communication device for the benefit of providing enough time to response to potential overflow condition (Jones, col. 5, ll. 51-55) while implementing a low cost, high speed detection scheme (Jones, col. 13, ll. 29-43) to obtain the invention as specified in claim 6.

As per claim 7, Pang, Srivastava and Jones teach/suggest all the claimed features of claim 6 above, where Pang, Srivastava and Jones further teach/suggest the master communication device comprising wherein the camera control interface determines that there is the read data that has been received with the number of bytes exceeding the maximum number of transfer bytes by determining whether a preamble received immediately following a receipt of the read data reaching the maximum number of transfer bytes indicates a continuation of data reception (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]; and Jones, col. 3, ll. 32-40; col. 5, l. 42 to col. 6, l. 3), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 

As per claim 9, Pang and Srivastava teach/suggest all the claimed features of claim 8 above, where Pang and Srivastava further teach/suggest the slave communication device comprising: wherein the camera control interface is further configured to determine whether there is a continuation of write data exceeding a previously notified number of sent and received bytes, detect a second error in response to determining that there is the continuation of the write data exceeding the previously notified number of the sent and received bytes, and clear the index based on the second error (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), but Pang and Srivastava do not teach the slave communication device comprising: to determine whether there is a continuation of data exceeding a previously notified number of sent and received, detect a second error in response to determining that there is the continuation of the data exceeding the previously notified number of the sent and received bytes, and operating accordingly based on the second error. 
Jones teach /suggest a device comprising: to determine whether there is a continuation of data exceeding a previously notified number of sent and received (e.g. associated with overflow condition), detect a second error in response to determining that there is the continuation of the data exceeding the previously notified number of the sent and received bytes (e.g. associated with detecting full or almost full conditions), 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’s control into Pang and Srivastava’s slave communication device for the benefit of providing enough time to response to potential overflow condition (Jones, col. 5, ll. 51-55) while implementing a low cost, high speed detection scheme (Jones, col. 13, ll. 29-43) to obtain the invention as specified in claim 9.

As per claim 10, Pang, Srivastava and Jones teach/suggest all the claimed features of claim 9 above, where Pang, Srivastava and Jones further teach/suggest the slave communication device comprising wherein the camera control interface determines that there is the continuation of the write data exceeding the previously notified number of sent and received bytes by determining that a preamble received immediately following a number of sent and received bytes indicates a continuation of data reception (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]; and Jones, col. 3, ll. 32-40; col. 5, l. 42 to col. 6, l. 3), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 11, Pang and Srivastava teach/suggest all the claimed features of claim 8 above, where Pang and Srivastava further teach/suggest the slave Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), but Pang and Srivastava do not teach the slave communication device comprising: to determine whether there is data that has been received with a number of bytes exceeding a maximum number of transfer bytes in a single send and receive operation, detect a second error in response to determining that there is the data that has been received with the number of bytes exceeding the maximum number of transfer bytes, and operating accordingly based on the second error. 
Jones teach /suggest a device comprising: to determine whether there is data that has been received with a number of bytes exceeding a maximum number of transfer bytes in a single send and receive operation (e.g. associated with overflow condition), detect a second error in response to determining that there is the data that has been received with the number of bytes exceeding the maximum number of transfer bytes (e.g. associated with detecting full or almost full conditions), and operating accordingly based on the second error (col. 3, ll. 32-40; and col. 5, l. 42 to col. 6, l. 3). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’s control into Pang and Srivastava’s slave communication device for the benefit of providing enough time to response to potential overflow condition (Jones, col. 5, ll. 51-55) while implementing a low cost, high speed detection scheme (Jones, col. 13, ll. 29-43) to obtain the invention as specified in claim 11.

As per claim 12, Pang, Srivastava and Jones teach/suggest all the claimed features of claim 11 above, where Pang, Srivastava and Jones further teach/suggest the slave communication device comprising wherein the camera control interface determines that there is the write data exceeding the maximum number of transfer bytes by determining whether a preamble received immediately following a receipt of a predetermined number of bytes of the write data indicates a continuation of data reception (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]; and Jones, col. 3, ll. 32-40; col. 5, l. 42 to col. 6, l. 3), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.  
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 29, 2021